The defendant was convicted in the criminal court of Fulton County of the offense of operating a lottery, known as the "number game," for the hazarding of money. The evidence for the State amply authorized the verdict. The accused presented no evidence but made a statement denying any connection with the lottery. That statement was evidently rejected by the jury. The defendant's certiorari was based solely on the ground that his conviction was not authorized by the evidence. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 29, 1943.